United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
U.S. POSTAL SERVICE, DALLAS BULK MAIL
CENTER, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1262
Issued: December 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 16, 2009 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated March 23, 2009 denying his request for an additional schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has more than four percent impairment of the left upper
extremity and nine percent impairment of the right upper extremity, for which he received a
schedule award.
FACTUAL HISTORY
This is the second time this case has been before the Board. In a decision dated
November 19, 2008, the Board found the case was not in posture for a decision as to whether
appellant was entitled to an increased schedule award due to a conflict in medical opinion
between appellant’s treating physician, Dr. Ronnie D. Shade, a Board-certified orthopedic

surgeon, who opined that he had 20 percent bilateral upper extremity impairment, and the second
opinion physician, Dr. Richard N. Brown, a Board-certified physiatrist, who opined that he had
four percent impairment of the left upper extremity and nine percent impairment of the right
upper extremity. The Board remanded the case to the Office for an impartial medical
examination to resolve the conflict. The facts and the law contained in the Board’s
November 19, 2008 decision are incorporated herein by reference.1
On remand, the Office referred appellant, together with a statement of accepted facts and
the medical record, to Dr. John A. Sklar, a Board-certified physiatrist, for an impartial medical
examination in order to resolve the conflict in medical opinion. In a February 23, 2009 report,
Dr. Sklar reviewed the entire medical record and provided a history of injury and treatment and
examination findings. Appellant had normal wrist range of motion bilaterally; flexion was to 60
degrees, with extension to 60 degrees, radial deviation to 20 degrees, and ulnar deviation to 20
degrees bilaterally. Two-point discrimination was decreased in the right hand at one centimeter
at the median and ulnar distribution. In the left hand, two-point discrimination was six
millimeters. Appellant described generalized pain in the bilateral hands and forearms, greater on
the right side than on the left and tenderness over his bilateral carpal tunnel syndrome scars.
Phalen’s test was positive bilaterally. Applying Tables 16-10 and 16-15 at pages 482 and 492 of
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment, Dr. Sklar concluded that appellant had 16 percent right upper extremity impairment
and 2 percent left upper extremity impairment. However, he opined that these impairments were
not causally related to his accepted conditions.
Dr. Sklar found 14 percent impairment for sensory deficit in the distribution of the right
median nerve (39 percent maximum for the median nerve (Table 16-15) multiplied by 35 percent
for Grade 3 for deficient two-point discrimination (Table 16-10), resulting in 14 percent deficit
(13.65 percent rounded)). He found 2 percent impairment for sensory deficit in the distribution
of the right ulnar nerve (7 percent maximum for the ulnar nerve (Table 16-15) multiplied by 35
percent for Grade 3 deficit (Table 16-10), resulting in 2 percent deficit (2.45 percent rounded))
for a combined right upper extremity impairment of 16 percent. Noting that appellant had no
similar neurologic impairment on the left, Dr. Sklar determined that appellant was entitled to
2 percent impairment rating for pain in the left upper extremity according to page 573 of the
A.M.A., Guides.
In support of his opinion that appellant’s upper extremity impairment was not causally
related to his accepted condition, Dr. Sklar stated that electrodiagnostic testing performed after
his 2006 carpal tunnel release surgeries provided absolutely no evidence of persistent cubital or
carpal tunnel syndrome. He noted that the fact that sensation in both the median and ulnar
distribution remained unchanged was evidence for a peripheral neuropathy, rather than of
persistent carpal tunnel syndrome. Dr. Sklar opined that appellant’s ongoing complaints were
due to a combination of degenerative joint disease in the hands and peripheral neuropathy due to
diabetes, neither of which are work-related conditions. He stated that maximum medical
improvement should have occurred within three months of his second surgical procedure, which
occurred on December 1, 2005.
1

Docket No. 08-1205 (issued November 19, 2008).

2

The Office forwarded the February 23, 2009 report to an Office medical adviser for
review. Based on Dr. Sklar’s findings, on March 18, 2009 the medical adviser concluded that
appellant had 16 percent impairment of his right upper extremity and 2 percent impairment of his
left upper extremity pursuant to the A.M.A., Guides. However, he opined that the impairment
was not causally related to appellant’s accepted conditions, noting that postoperative
electrodiagnostic testing was normal. In a March 21, 2009 report, an Office medical adviser
stated that there was no probative medical evidence to support that appellant’s upper extremity
impairment was due to his job-related injury, rather than to degenerative joint disease of the
hands and diabetic neuropathy.
By decision dated March 23, 2009, the Office denied appellant’s request for an increased
schedule award, based on Dr. Sklar’s well-reasoned report. It found that the impartial medical
examiner’s report, which was entitled to special weight, was sufficient to resolve the conflict in
medical opinion, and established that appellant had no upper extremity impairment due to his
work-related injuries.
LEGAL PRECEDENT
When the Office secures an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, the Office has the responsibility to secure a supplemental report from
the specialist for the purpose of correcting a defect in the original report.2 It is well established
that, when a case is referred to an impartial medical specialist for the purpose of resolving a
conflict, the opinion of such specialist, if sufficiently well rationalized and based on proper
factual and medical background must be given special weight.3
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.7
2

Roger W. Griffith, 51 ECAB 491, 505 (2000).

3

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).

3

ANALYSIS
In accordance with the Board’s instructions, the Office referred appellant to Dr. Sklar in
order to resolve the conflict in medical evidence as to the degree of appellant’s upper extremity
impairment. In his February 23, 2009 report, Dr. Sklar reviewed the entire medical record and
provided a history of injury and treatment, as well as detailed examination findings. He found
normal wrist range of motion bilaterally. Flexion was to 60 degrees, with extension to 60
degrees, radial deviation to 20 degrees, and ulnar deviation to 20 degrees bilaterally. Two-point
discrimination was decreased in the right hand at one centimeter at the median and ulnar
distribution. In the left hand, two-point discrimination was six millimeters. Appellant described
generalized pain in the bilateral hands and forearms, greater on the right side than on the left and
tenderness over his bilateral carpal tunnel syndrome scars. Phalen’s test was positive bilaterally.
Applying Tables 16-10 and 16-15 at pages 482 at page 492 of the fifth edition of the A.M.A.,
Guides, Dr. Sklar concluded that appellant had 16 percent right upper extremity impairment and
2 percent left upper extremity impairment. However, he opined that these impairments were not
causally related to his accepted conditions, noting that postsurgical electrodiagnostic testing
provided absolutely no evidence of persistent cubital or carpal tunnel syndrome. Dr. Sklar
explained that the fact that sensation in both the median and ulnar distribution remained
unchanged, was evidence for a peripheral neuropathy, rather than of persistent carpal tunnel
syndrome. He opined that appellant’s ongoing complaints were due to a combination of
degenerative joint disease in the hands and diabetes-related peripheral neuropathy, neither of
which are work-related conditions.8
The Board finds that Dr. Sklar’s opinion was based on a proper factual and medical
background and is entitled to special weight. Based on his review of the case record and
statement of accepted facts, physical examination and negative test results, he found that
appellant did not have any permanent impairment due to his accepted conditions. Dr. Sklar’s
well-rationalized report constitutes the special weight of the medical opinion evidence afforded
an impartial medical specialist. The Board, therefore, finds that appellant has not established
that he has more than four percent impairment of the left upper extremity and nine percent
impairment of the right upper extremity, for which he received a schedule award.
On appeal, appellant argues that Dr. Sklar’s report is insufficient to resolve the conflict in
medical opinion. For reasons stated herein, the Board finds that Dr. Sklar’s report is sufficient to
resolve the conflict between Dr. Brown and Dr. Slade, and establishes that appellant is not
entitled to an additional schedule award.

8

It is well established that, in determining the amount of the schedule award for a member of the body that
sustained an employment-related impairment, preexisting impairments are to be included in the evaluation of
permanent impairment. See Eleanor E. Smith, 53 ECAB 292 (2002); Lela M. Shaw, 51 ECAB 372 (2000).
Although appellant contends on appeal that he told Dr. Sklar that he had a history of arthritis and diabetes, there is
no medical evidence of record establishing that appellant had either a preexisting degenerative joint disease in the
hands or a preexisting diabetes-related peripheral neuropathy. Therefore, these conditions should not be included in
the evaluation of permanent impairment for schedule award purposes.

4

CONCLUSION
The Board finds that Dr. Sklar’s well-reasoned report constitutes the weight of the
medical evidence and resolves the conflict of medical opinion. As appellant has not established
that he has more than four percent impairment of the left upper extremity and nine percent
impairment of the right upper extremity for which he has received a schedule award, he has not
establish that he is entitled to an additional schedule award.
ORDER
IT IS HEREBY ORDERED THAT the March 23, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 15, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

